Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claims 7, 9 and 17 remain in the application as withdrawn and appear to not be condition for rejoinder.


Information Disclosure Statement
The one reference lined through in IDS was because the number and name does not correspond.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 11-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avetisian (US 2002/0144574) in view of Douglas (US 1,978,935).  Avetisian discloses a fastener (Fig. 4) comprising: a housing body (11) having a bore (18) with a reduced diameter opening (19); a collet body (10) to translate within the bore including a plurality of clamping fingers (22, 26) and .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pratt or Avetisian in view of Douglas as applied to claim 1 above, and further in view of Jones (US 3,233,504).  Jones discloses an inner surface of a housing body (40) having a curvilinear shape (10E).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to have the inner surface of the housing body of Pratt or modified Avetisian with a curvilinear shape as disclosed in Jones instead of the polygonal shape because it would provide the same predictable results.


Response to Remarks
Applicant is reminded of a IDS reference not having been considered.

The 112 rejection(s) and the 102 rejection over Pratt have been withdrawn as a result of the amendment.

The 103 rejection, Avetisian in view of Douglas has been maintained unchanged.

Applicant argues the claims define over Avetisian in view of Douglas because Avetisian fails to teach the rotation of the threaded rod causes the translation of the collet in opposite directions to provide a clamping and unclamping force to the panels.  But, instead the applicant contends the threaded rod moves into the collet only causing the prongs to expand.  In response, the examiner does not argue the expansion of the prongs but, contends that in addition to the expansion the prongs, Avetisian teaches the prongs 22, and in turn the collet 100’, translates axially relative to the housing body 11 when the threaded rod 13 is rotated.

Avetisian describes the use of the fastener is the same as the type shown in U.S. Pat. No. 5,927,919 to clamp panel members (p.[0032] reproduced below) which necessities the prongs 24 to translate relative to the housing body 32.  So, similarly in Avetisian the prongs would translate axially relative the housing body. 

    PNG
    media_image1.png
    825
    580
    media_image1.png
    Greyscale


Additionally, Avetisian describes the rotation of the threaded rod “draws the shoulder 40 against the blind side of the panel”, “giving a high clamping load to the fastener” (p.[0033]) which is again same as U.S. Pat. No. 5,927,919 requires the prongs.  Wherein since the shoulder 40 is integral with the collet body 100’ it in turn teaches translation of the collet body relative to the housing body to anticipate the claim limitation.  Furthermore, to withdraw the prongs (i.e. unclamp the panels) the threaded rod is again rotated (p.[0034]).  

	Applicant further argues that Avetisian would be incompatible with a fastener to axially clamp workpieces.  In response, the examiner disagrees because Avetisian is described to operate same as U.S. 

	Applicant adds no new arguments in addressing the other claims so no further response if deemed necessary.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677